—In an action to recover damages for breach of contract, the plaintiff appeals, as limited by its brief, from so much of an order of the Supreme Court, Queens County (Posner, J.), dated January 5, 1998, as denied that branch of its motion which was to renew so much of its prior motion which was to amend the verified complaint to increase the ad damnum clause with respect to the first cause of action.
Ordered that the order is affirmed insofar as appealed from, with costs.
We discern no error by the Supreme Court in denying that *483branch of the plaintiffs motion which was for leave to renew (see, EDP Med. Computer Sys. v Sears, Roebuck & Co., 255 AD2d 481 [decided herewith]). Copertino, J. P., Sullivan, Pizzuto and Goldstein, JJ., concur.